UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 18, 2010 McMoRan Exploration Co. (Exact name of registrant as specified in its charter) Delaware 001-07791 72-1424200 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1615 Poydras Street New Orleans, Louisiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(504) 582-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. McMoRan Exploration Co. (McMoRan) issued a press release dated October 18, 2010, announcing its Third-Quarter/Nine-Month 2010 results (see exhibit 99.1) and presented slides on its web site that accompanied its October 18, 2010, conference call (see exhibit 99.2). Item 9.01.Financial Statements and Exhibits. (d)Exhibits. The Exhibits included as part of this Current Report are listed in the attached Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McMoRan Exploration Co. By:/s/ Nancy D. Parmelee Nancy D. Parmelee Senior Vice President, Chief Financial Officer and Secretary (authorized signatory and Principal Financial Officer) Date:October 18, 2010 McMoRan Exploration Co. Exhibit Index Exhibit Number Press release dated October 18, 2010, titled “McMoRan Exploration Co. Announces Third-Quarter/Nine-Months 2010 Results.” Slides presented in conjunction with McMoRan’s Third-Quarter 2010 conference call conducted via the internet on October 18, 2010.
